139 S.W.3d 572 (2004)
Carolynne M. KIEFFER, Plaintiff/Appellant,
v.
TAYLOR-MORLEY, INC. and Taylor-Morley Management Co., Inc., Defendant/Respondents.
No. ED 82933.
Missouri Court of Appeals, Eastern District, Division Two.
April 20, 2004.
Motion for Rehearing and/or Transfer Denied June 7, 2004.
Application for Transfer Denied August 24, 2004.
Paul Douglas Brown, Annamalai & Brown, Creve Coeur, MO, for appellant.
Thomas W. Wehrle, Sam J. Alton, Gallop, Johnson & Neuman, L.C., St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J. and KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 7, 2004.

ORDER
PER CURIAM.
Carolynne M. Kieffer appeals from the judgment of the trial court dismissing with prejudice, on the grounds of res judicata, her petition against Taylor-Morley, Inc., and Taylor-Morley Management Co., Inc. We affirm.[1]
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. We affirm the trial court's judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Kieffer's Motion to Strike is hereby denied.